Title: To Thomas Jefferson from Turner Richardson Whitlock, 4 September 1801
From: Whitlock, Turner Richardson
To: Jefferson, Thomas


Hond. Sir.
Hanover 4th. Sepr. 1801.
My presumption in writing you, I hope should it meet your disapprobation will by you be looked over, as it is Sir my knowing your assendency and Interest, that Induces me to write.
I have been in writing business for Some time, and am anxious to be Still engaged in that line of Business.
I have Served five years in an office, but am Induced to believe that I can receive much Instruction at the Federal City, and on this account business will be acceptable, in that City;
Letters of Recommendation will if required be produced from Messrs Meriwether Jones, & Edmond Randolph and from the representatives from this County, as also from John Clopton esqr. our representative to Congress.
Should your Honor take upon yourself the Trouble of procureing me a birth the favor will forever be acknowledged.
I beg you will be so good as to write me Pr. Post by way of Richmond, and Should you procure me a birth in the Federal City, I will Immediately on the reception of your letter be up
I am Sir Yr. Mo: Obt.
Turner Richardson Whitlock
